DISMISS and Opinion Filed March 10, 2021




                                      S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-20-00804-CV

                 CARL ROBINSON, Appellant
                           V.
  CELESTE SZU-YUAN HUANG AND JASON WEI-LUN HAN, Appellees

                 On Appeal from the County Court at Law No. 1
                             Collin County, Texas
                     Trial Court Cause No. 001-01565-2020

                          MEMORANDUM OPINION
                     Before Justices Myers, Osborne, and Carlyle
                             Opinion by Justice Osborne
      Appellant’s brief in this case is overdue. By postcard dated January 6, 2021,

we notified appellant the time for filing his brief had expired. We directed appellant

to file a brief and an extension motion within ten days. We cautioned appellant that

failure to file his brief by that time might result in the dismissal of this appeal without

further notice. To date, appellant has not filed a brief, filed a further extension

motion, nor otherwise corresponded with the Court regarding the status of this

appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).



                                           /Leslie Osborne/
                                           LESLIE OSBORNE
                                           JUSTICE

200804F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CARL ROBINSON, Appellant                     On Appeal from the County Court at
                                             Law No. 1, Collin County, Texas
No. 05-20-00804-CV          V.               Trial Court Cause No. 001-01565-
                                             2020.
CELESTE SZU-YUAN HUANG                       Opinion delivered by Justice
AND JASON WEI-LUN HAN,                       Osborne. Justices Myers and Carlyle
Appellees                                    participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellees CELESTE SZU-YUAN HUANG AND
JASON WEI-LUN HAN recover their costs of this appeal from appellant CARL
ROBINSON.


Judgment entered March 10, 2021




                                       –3–